Justice RIVERA-SOTO,
dissenting.
Because I would affirm the judgment in this case substantially for the reasons cogently and thoughtfully explained by Judge Lihotz in her opinion below, State in the Interest of P.M.P., 404 N.J.Sirper. 69, 960 A.2d 758 (App.Div.2008), I dissent. I add only the following.
The majority “coneludels] that when the Prosecutor’s Office initiates a juvenile complaint and obtains a judicially approved arrest warrant, a critical stage in the proceeding has been reached, implicating the juvenile’s statutory right to counsel.” Ante at 178, 975 A.2d at 448. That conclusion is unsupportable in two respects that are both additional to and separate from the persuasive reasoning of the appellate panel.
First, the majority’s conclusion relies heavily on the fact, that, in this case, it was the Prosecutor’s Office that filed the juvenile delinquency complaint and sought defendant’s detention. It is for that idiosyncratic reason that the majority concludes that “a critical stage in the proceeding ha[dj been reached[.]” By extension, then, if one ever so slightly tweaks the facts so that the complaint is filed by a law enforcement agency other than a prosecutor’s office, the ensuing detention of a juvenile, standing alone, would not—in the majority’s iteration—trigger a critical stage in the proceedings. In those circumstances, according to the logic of the majority’s reasoning, the automatic limitation on *180waiver of the right to counsel mandated by State v. Sanchez, 129 N.J. 261, 609 A.2d 400 (1992), would be inapplicable.
To impose so stringent a restriction on the fundamental right to waive counsel solely on the vagary of which law enforcement agency files the juvenile delinquency complaint is too arbitrary a distinction upon which to justify the majority’s conclusion. The better, more realistic rule remains as the Appellate Division reasoned: that because “juvenile court proceedings are not ‘criminal [prosecutions,] but are exercises of the State’s parens patriae jurisdiction in the interests of the juvenile[,]’ ” P.M.P., supra, 404 N.J.Super, at 77-78, 960 A.2d 758 (quoting In re State in the Interest of Steenback, 34 N.J. 89, 104, 167 A.2d 397 (1961)), and because “[t]he juvenile court is a civil one, within the Family Division” where “[t]he principal objective ... is protective not punitive[,]” id. at 78, 960 A.2d 758 (citations omitted), the wholesale importation of criminal law concepts into juvenile delinquency matters is unwarranted. In short, the majority’s approach is nothing more than the mixing of one’s legal apples and oranges.
There is another independent ground that renders this case a pai’ticularly poor vehicle for the sweeping holding the majority adopts. When the juvenile complaint was filed3 and defendant was detained thereunder, he was twenty years old. Therefore, he no longer was a minor: he already was an adult. See N.J.S.A. *1819:1713-3 (providing that, subject to limited exceptions inapplicable here, “every person 18 or more years of age shall in all other matters and for all other purposes be deemed to be an adult”). The sole reason law enforcement proceeded by way of a juvenile delinquency complaint is that the events for which defendant stood charged had occurred when he was still a minor. But, unlike a minor who commits an offense and is adjudicated a delinquent while still a minor, defendant already was an adult by the time his misdeeds caught up to him.4 Ironically, had he committed his crimes only one or, at most, two years before he in fact was charged, he would have been charged as an adult and, because his uncounseled confession occurred before an indictment was returned, his waiver of the right to counsel would have been effective. It is only through a threadbare fiction that we treat this adult defendant as a juvenile, a fiction that is frayed even more by the awkward distinctions the majority today draws.
In sum, as the Appellate Division so aptly noted, the purposes of the juvenile justice system stand in stark contrast to those of the criminal justice system. Those fundamental differences make the importation of concepts unique to one into the other an ill-fitting enterprise. Also, tethering whether someone charged in a juvenile delinquency complaint may waive the presence of counsel before giving an otherwise perfectly admissible statement to the happenstance of which law enforcement agency filed the complaint is simply far too arbitrary for reasoned application and becomes a toothless tiger, a meaningless requirement that, in practice, is far too easily sidestepped.5 Finally, granting this adult defendant a *182newly found protection to which he otherwise would not be entitled solely because he committed his offenses while still a juvenile defies basic common sense. For each of those reasons, severally and jointly, I dissent.
Justice HOENS joins in this opinion.
For reversal and remandment—Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN and WALLACE—5.
For affirmance—Justices RIVERA-SOTO and HOENS-—2.

 It is illuminating to reflect that the juvenile delinquency complaint charged defendant, when he was thirteen or fourteen years old, with raping a seven-year-old girl; specifically, he was charged with first-degree aggravated sexual assault by the use of physical force or coercion and severe personal injury is sustained by the victim, in violation of N.J.S.A. 2C:14-2(a)(6), and third-degree endangering the welfare of a child by engaging in sexual intercourse with a victim under the age of sixteen, in violation of N.J.S.A. 2C:24-4(a). Had those events occurred four or five years later, defendant would have been charged as an adult and he would have faced imprisonment on the rape charge “for a specific term of years which shall be fixed by the court and shall be between 10 years and 20 yearsl,]” N.J.S.A. 2C:43-6(a)(1), and, on the endangering charge, “for a specific term of years which shall be fixed by the court and shall be between three years and live years[,]“ N.J.S.A. 2C:43-6(a)(3); the rape charge carried with it a presumption of incarceration. See N.J.S.A. 2C:44-1(d).


 Indeed, defendant was so much so an adult that he already was a party to a proceeding before the Family Part, in a Title 9 matter initiated by the Division of Youth and Family Services concerning defendant's then one-year-old son; custody of the infant had been awarded to defendant, something that never could have occurred if defendant had still been a minor subject to juvenile justice jurisdiction. That matter was pending before the same Family Part judge who authorized the issuance of the summons on the juvenile delinquency complaint.


 Given the majority's ruling, no doubt the law of unintended consequences will apply with a vengeance. Law enforcement oilicers would be well advised to *182steer clear of the Prosecutor's Office in juvenile delinquency matters involving an adult, on pain of having the juvenile delinquency complaint legally transformed into the functional equivalent of an indictment. In doing so, the judicial system as a whole will forfeit the salutary supervisory role the prosecutor's office brings into the mix. Also, law enforcement will be required to complete their investigation and questioning before filing a complaint, potentially placing others at risk, a point poignantly brought home in this case, where defendant was employed as a janitor in a school and, hence, could be in close contact with children. In a different vein, law enforcement would be justified in deferring the filing of a juvenile delinquency complaint against an adult, until after the adult is in custody and given the opportunity to waive his right to counsel and make a statement. That alternative similarly bypasses a level of judicial supervision we otherwise should be encouraging.